Title: Enclosure: Memorandum from Meriwether Lewis to Gilbert C. Russell, [ca. 29 September 1809]
From: Lewis, Meriwether
To: Russell, Gilbert C.


            
               
                     ca. 29 Sept. 1809 
            
            
		   
		  
		  
		  Capt Russell will much oblige his friend Meriwether Lewis by forwarding to the care of William Brown Collector of the port of New Orleanes, a Trunk belonging to Capt James House addressed to McDonald and Ridgely Merchants in Baltimore.
            Mr Brown will be requested to forward this trunk to it’s place of destination.—
             Capt R. will also send two trunks a package and a case addressed to Mr William C. Carr of St Louis unless otherwise instructed by M.L. by letter from Nashville.—
            M. Lewis would thank Capt R. to be particular to whom he confides those trunks &ca.  a Mr Cabbeni of St Louis may be expected to pass this place in the course of the next month, to him they might be safely confided.—
          